DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 7, 8, 10, 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al.  (US 2017/0191202).
Regarding claims 1, 2, 7, 8, 10, 13, 14, 19, and 20, Lee discloses a laundry treating apparatus comprising: a drum configured to rotate about a rotation axis extending in a front-rear direction of the drum (20); and a lifter that is disposed at an inner circumferential surface of the drum and that is configured to, based on the drum rotating, revolve around the rotation axis (100), wherein the lifter comprises a lifter frame disposed at the inner circumferential surface of the drum (110) and a frame cover that is coupled to the lifter frame and that protrudes radially inward from the inner circumferential surface of the drum (120), wherein the lifter frame comprises (i) a frame base that is coupled to the inner circumferential surface of the drum and that includes a seating groove provided along a circumference of the frame base (bottom of 110; see groove in Figures 5 and 7), (ii) a frame upper plate spaced apart from the frame base toward a center of the drum (an upper portion of 110), and (iii) a frame sidewall connecting the frame upper plate to the frame base (side of 110), wherein the frame cover comprises a cover upper plate having an inner surface that faces the frame upper plate (122) and a cover sidewall having a lower end and an upper end (side of 120), wherein the lower end of the cover sidewall is mounted on the seating groove to couple to the frame base, and the upper end of the cover sidewall is connected to the cover upper plate (see Figures 4-5); wherein a drain hole is defined at the seating groove and provides fluid communication between an upper surface and a lower surface of the frame base (at 115 and at the hollow interior of 110 shown in Figure 6; note the breadth of the language “at the seating groove”); wherein the drain hole includes a plurality of drain holes defined at the seating groove in an intermittent manner (Figure 5: 115); wherein the lifter frame further comprises a spacer that is disposed at the frame upper plate, that protrudes toward an inner surface of the frame cover, that extends along a first direction, and that provides a space between the inner surface of the frame cover and the frame upper plate (an upper portion of 110 which defines a space between 110 and 120; see Figure 11); wherein the spacer is configured to be spaced apart from the inner surface of the cover upper plate (an upper portion of 110 which defines a space between 110 and 120; see Figure 11); wherein a dome protrudes (Figure 5: upper portion of 122) upward from the cover upper plate (lower portion of 122) at a position corresponding to the spacer (see an upper portion of 110 under 122); a washing tub configured to receive water (paragraph 55); the drum is within the washing tub (paragraph 55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2017/0191202) in view of Cho et al. (US 2007/0017259; cited by Applicant).
Regarding claim 9, Lee is relied upon as above, but does not expressly disclose wherein the spacer is configured to contact the inner surface of the cover upper plate.
Cho discloses a laundry treating apparatus having a lift (100) with a base part (101) additionally provided with a locking boss (102a) to fix a cover part (120) to the base part (101).  Figure 5 shows the locking boss (102a) spacing and contacting an inner portion of the cover part (120) from the base part (101).
Because it is known in the art to additionally have a locking boss, and the results of the modification would be predictable, namely, providing additional locking means as is known, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the spacer is configured to contact the inner surface of the cover upper plate.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2017/0191202) in view of Noh et al.  (US 2019/0048512).
Regarding claim 11, Lee is relied upon as above and further discloses wherein the lifter frame is made of a synthetic resin material (paragraph 40), but does not expressly disclose wherein the frame cover is made of a metal material.
Noh discloses a laundry treatment apparatus having an inner lifter (60) formed of a metal (paragraph 131) and an outer lifter (70) coupled to the drum and formed of an engineering plastic because it is more economical (paragraph 148).
Because it is known in the art to have a plastic outer lifter coupled to the drum and an inner lifter formed of metal, and the results of the modification would be predictable, namely, forming an economical lifter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the frame cover is made of a metal material.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2017/0191202) in view of Song et al.  (US 2003/0000105).
Regarding claim 12, Lee is relied upon as above, but does not expressly disclose wherein the lifter comprises: a plurality of front lifters disposed along a circumferential direction of the drum; and a plurality of rear lifters disposed behind the front lifters along the circumferential direction of the drum.
Song disclose a drum for a clothes drier having a plurality of baffles (114) wherein two baffles are formed at both sides of a drum and another baffle is located at a center of the drum to prevent clothes from gathering (100; Figure 11)
Because it is known in the art to have baffles distributed to front and rear sides of a drum, and the results of the modification would be predictable, namely, preventing gathering of clothes, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the lifter comprises: a plurality of front lifters disposed along a circumferential direction of the drum; and a plurality of rear lifters disposed behind the front lifters along the circumferential direction of the drum.

Allowable Subject Matter
Claims 3-6, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose, or render obvious, the laundry treating apparatus as defined by the combination of claims 1-3; the combination of claims 13-15; the combination of claims 1 and 5; the combination of claims 13 and 17.  Regarding claims 3 and 15, there is no apparent teaching, suggestion, or motivation to modify the closest prior art, Lee et al.  (US 2017/0191202), to further include wherein a supporting rib is disposed at an inner bottom surface of the seating groove and protrudes to a height shorter than a depth of the seating groove such that a lower end portion of the cover sidewall is mounted on the supporting rib.  Regarding claims 5 and 17, there is no apparent teaching, suggestion, or motivation to modify the closest prior art, Lee et al.  (US 2017/0191202), to further include wherein: a coupling tab protrudes from a lower end portion of the frame cover, a tab binding port, into which the coupling tab is inserted based on the lifter frame being coupled to the frame cover, is defined inside the seating groove of the lifter frame, and a tab guide portion is provided at the frame sidewall, protrudes toward the tab binding port, and has a shape that includes an inclined surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711